 OMI GEORGIA, INCORPORATEDOmi Georgia, Incorporated and International Mold-ers and Alliled Workers Union, AFL-CIO-CLC, Local 324. Case 10-CA-16959September 30,1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on May 4, 1981, and anamended charge filed on May 21, 1981, by Interna-tional Molders and Allied Workers Union, AFL-CIO-CLC, Local 324, herein called the Union, andduly served on Omi Georgia, Incorporated, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Acting Re-gional Director for Region 10, issued a complainton May 27, 1981, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charges and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 10,1981, following a Board election in Case 10-RC-11952,' the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about March 6, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On June 8, 1981, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On June 22, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 25, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent'Official notice is taken of the record in the representation proceeding,Case IO-RC-11952, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 FSupp. 573(D.C.Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.258 NLRB No. 63thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn his Motion for Summary Judgment, the Gen-eral Counsel submitted, in effect, that Respondentis endeavoring to relitigate Case 10-RC-11952 inthis proceeding, and that Respondent does not averany newly discovered or previously unavailableevidence. He therefore moved that the Board issuean Order To Show Cause why a decision shouldnot be issued finding that Respondent violated Sec-tion 8(a)(5) and (1) of the Act.In its answer to the complaint and its response tothe Notice To Show Cause, Respondent in effectattacks the certification of the Union as the bar-gaining representative of the employees in the unitfound appropriate by asserting that the Board madeerroneous findings concerning objections to con-duct of the election, and avers that it has reason tobelieve that its request for review in Case 10-RC-11952 was not considered and acted upon by aproper quorum of Board Members.Our review of the record, including that in Case10-RC-11952, shows that, following a second elec-tion in that representation proceeding and the filingof timely objections by the Employer, the RegionalDirector for Region 10 issued a Second Supple-mental Decision and Certification of Representa-tive in which he certified the Union as the collec-tive-bargaining representative of the employees inthe unit found appropriate. Thereafter, the Boarddenied Respondent's request for review of the Re-gional Director's Second Supplemental Decision.2It thus appears that Respondent's contentions wereconsidered by the Board and rejected in that pro-ceeding and, therefore, may not be reconsideredhere.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled2 With respect to its allegation that its request for review may not havebeen considered and acted upon by a proper quorum of Board Members,Respondent filed a "Motion for Production of Documents and Materi-als." We have construed this motion to be a request for information pur-suant to the Freedom of Information Act, 5 U.S.C. §552, and have re-ferred the motion to the Office of the Executive Secretary for considera-tion and response in conformity with that act. The Office of the Execu-live Secretary acted upon this request by letter of August 4, 1981. ad-dressed to Respondent's attorney451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Respondent, Omi Georgia, Incorporated, isa Georgia corporation with an office and place ofbusiness located in Columbus, Georgia, engaged inthe manufacture of yarn. In the course and conductof its business during the 1-year period ending May27, 1981, it sold and shipped from its Columbus,Georgia, facility finished products valued in excessof $50,000 directly to customers located outside theState of Georgia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Molders and Allied WorkersUnion, AFL-CIO-CLC, Local 324, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed by the Respondent at its Columbus,Georgia plant including opening tenders,3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs 102.67(f) and 102.69(c).picker tenders, drawing tenders and cardtenders in the carding department; spinners inthe spinning department; winder tenders orbackers in the winding department; and allsweepers, warehouse employees, laboratorytechnicians and overhaulers; but excluding alloffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.2. The certificationOn January 9, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 10, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton February 10, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about March 4, 1981, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 6, 1981, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.4Accordingly, we find that Respondent has, sinceMarch 6, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.4 On either February 24, 1981, as acknowledged in Respondent'sMarch 6, 1981, letter, or on March 4, 1981, as alleged in the complaint,the Union requested from Respondent certain information necessary incontemplation of engaging in collective bargaining. By letter of March 6,1981, Respondent, in effect, refused to furnish the information based onits request for review of the certification of the Union. As Respondenthas averred no other reasons for its refusal to furnish the information asalleged in the complaint, we construe it as part of its refusal to recognizeand bargain with the Union.452 OMI GEORGIA. INCORPORATEDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Omi Georgia, Incorporated, is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Molders and Allied WorkersUnion, AFL-CIO-CLC, Local 324, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employeesemployed by the Respondent at its Columbus,Georgia plant including opening tenders, pickertenders, drawing tenders and card tenders in thecarding department; spinners in the spinning de-partment; winder tenders or backers in the windingdepartment; and all sweepers, warehouse employ-ees, laboratory technicians and overhaulers; but ex-cluding all office clerical employees, professionalemployees, guards and supervisors as defined bythe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4. Since February 10, 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about March 6, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Omi Georgia, Incorporated, Columbus, Georgia, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Mold-ers and Allied Workers Union, AFL-CIO-CLC,Local 324, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All production and maintenance employeesemployed by the Respondent at its Columbus,Georgia plant including opening tenders,picker tenders, drawing tenders and cardtenders in the carding department; spinners inthe spinning department; winder tenders orbackers in the winding department; and allsweepers, warehouse employees, laboratorytechnicians and overhaulers; but excluding alloffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Columbus, Georgia, facility copiesof the attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.MEMBER JENKINS, DISSENTING:Since I would have granted review of the Em-ployer's Objection 1, I would deny the GeneralCounsel's Motion for Summary Judgment.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Molders and Allied Work-ers Union, AFL-CIO-CLC, Local 324, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesemployed by us at our Columbus, Georgiaplant including opening tenders, pickertenders, drawing tenders and card tenders inthe carding department; spinners in the spin-ning department; winder tenders or backersin the winding department; and all sweepers,warehouse employees, laboratory techni-cians and overhaulers; but excluding alloffice clerical employees, professional em-ployees, guards and supervisors as defined inthe Act.OMI GEORGIA, INCORPORATED454